Fourth Court of Appeals
                               San Antonio, Texas
                                    December 8, 2017

                                   No. 04-17-00420-CV

  NATIONSTAR MORTGAGE, LLC as successor in interest of Preferred Home Mortgage
                             Company,
                            Appellants

                                            v.

      KINGMAN HOLDINGS, LLC as trustee of the Tramonto Hill 13827 Land Trust,
                                Appellees

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI19608
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       Appellee’s second unopposed motion for extension of time to file brief is GRANTED.
Appellee’s brief is due December 20, 2017.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court